Title: From Alexander Hamilton to Benjamin Lincoln, 27 November 1794
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department November 27th 1794
Sir,
I have found it necessary, in order to provide for the punctual payment of the Allowances to fishing Vessels, which will become due on the 31st of the ensuing month  to authorise the Collectors of the several Districts in Massachusetts to draw on you, when the funds in their hands shall be inadequate to discharge the demands upon them.
The Collectors who may have occasion to resort to this resource have been instructed to transmit their Signatures to you, and to furnish Weekly returns therein, accurately describing the drafts which they may issue which are to be according to the form hereto annexed.
As a Check upon the Collectors, I request you to furnish me Weekly with a Schedule of the bills which shall be presented for payment—and none which shall not be presented prior to the first day of March next are to be paid, until they shall have been previously notified to me, & the payment specially authorised.
To enable you to face these payments in case the funds accruing in your Office should prove inadequate, you may draw upon the Office of Discount and Deposit in Boston for a sum not exceeding Forty Thousand Dollars—a credit to that amount having been opened with the said Office in your favor, to be replaced by you, out of duties on Import and Tonnage, as they shall accrue in your Office.
It will be necessary to an orderly Settlement of the Accounts at the Treasury, that you Keep a separate account of the transaction with the Office of Discount and Deposit.
I am with great consideration   Sir,   Your Obedient Servant
A Hamilton
Benjamin Lincoln EsquireCollector,Boston
